Per Curiam:
This appeal in a habeas corpus proceeding raises only one question as to a minor fault in the journal entry of the judgment in which the appellant was convicted after a plea of guilty to a charge of second degree burglary. The journal entry has long ago been corrected by an order nunc pro tunc. The order denying the application for a writ of habeas corpus is affirmed upon the authority of Wilson v. Hudspeth, 165 Kan. 666, 198 P. 2d 165; Browning v. Hand, 184 Kan. 365, 366, 336 P. 2d 409; Converse v. Hand, 185 Kan. 112, p. 115-116, 340 P. 2d 874, and authorities cited. It is hereby so ordered.